In a eoram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered March 22, 1963, which denied after a hearing his application to vacate a judgment of the former County Court, Kings County, rendered August 7, 1958 on his plea of guilty, convicting him of robbery in the second degree, unarmed, and imposing sentence. Defendant claimed, in substance, that at the time he pleaded guilty he was in such a mental condition as to be unable to understand the charges against him or to confer with counsel in making a defense to those charges, of which he was innocent. In denying defendants application, the trial court found that defendant had failed to sustain his burden of proof by á fair preponderance of the credible evidence. Order affirmed. (Cf. People v. Chait, 7 A D 2d 399, affd. 6 N Y 2d 855; People v. Wolfson, 9 A D 2d 940; People v. Murphy, 20 A D 2d 222, cert, den., 377 U. S. 971.) Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.